BILLINGS, Judge.
The only issue for resolution in this prohibition proceeding is whether the trial court can compel, under penalty of contempt, a public defender to represent an alleged indigent father in a civil contempt proceeding for failure to pay child support.
For the reasons expressed by this Court in State ex rel. Marshall v. Blaeuer, 709 S.W.2d 111 (Mo. banc 1986), the respondent judge had no authority to compel the State to expend public funds, by the appointment of a public defender, to defend the parent in the civil contempt proceeding. See also State ex rel. Shaw v. Provaznik, 708 S.W.2d 337 (Mo.App.1986).
Writ made absolute.
HIGGINS, C.J., and DONNELLY, WEL-LIVER, ROBERTSON and RENDLEN, JJ., concur.
BLACKMAR, J., dissents in separate opinion filed.